235 F.2d 46
UNITED STATES of America, Plaintiff-Appellee,v.Vincent J. SQUILLANTE, Defendant-Appellant.
No. 394.
Docket 24109.
United States Court of Appeals Second Circuit.
Submitted June 4, 1956.
Decided July 5, 1956.

Paul W. Williams, U. S. Atty., and Eliot H. Lumbard, Asst. U. S. Atty., S.D. N.Y., New York City, for plaintiff-appellee.
H. Jordan Lee and Arnold D. Roseman, New York City (Harry Silver, Brooklyn, N. Y., on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and HINCKS and WATERMAN, Circuit Judges.
PER CURIAM.


1
Under the broad powers expressly granted by 18 U.S.C. § 3651, Judge Kaufman had discretion to extend for two years defendant's probation on conviction of failure to make income tax returns for not complying with the conditions set as to payment of the taxes due. As the judge's opinion, D.C.S.D.N.Y., 137 F. Supp. 553, shows, this discretion was reasonably exercised, and we are content to affirm on that opinion.


2
Affirmed.